 1   JENNY L. FOLEY, Ph.D., ESQ.
     Nevada Bar No. 9017
 2   E-mail: jfoley@hkm.com
 3   MARTA D. KURSHUMOVA, ESQ.
     Nevada Bar No. 14728
 4   E-mail: mkurshumova@hkm.com
     HKM EMPLOYMENT ATTORNEYS LLP
 5   1785 East Sahara, Suite 325
     Las Vegas, Nevada 89104
 6
     Tel: (702) 625-3893
 7   Fax: (702) 625-3893
     E-mail: jfoley@hkm.com
 8   Attorney for Plaintiffs
 9
                              UNITED STATES DISTRICT COURT
10
                                   DISTRICT OF NEVADA
11
      CAROL WINGFIELD, an Individual,
12                                                  CASE NO.: 2:19-cv-00815-JCM-NJK
                        Plaintiff,
13
14    vs.
                                                     MOTION FOR EXTENSION OF TIME
15    GREEN KEY SOLUTIONS, LLC, a                           WITHIN WHICH
      Foreign Limited Liability Company;                TO SERVE SUMMONS AND
16    HEALTHCARE PARTNERS OF                                  COMPLAINT
17    NEVADA, LLC, a Domestic Limited
      Liability Company; HEALTHCARE                              (Second Request)
18    PARTNERS MEDICAL GROUP
      (COATS), LTD., a Domestic Professional
19    Corporation; DAVITA MEDICAL GROUP;
      DAVITA CLINICAL RESEARCH; DOES I
20
      -X; and ROE CORPORATIONS I -X,
21
                        Defendant.
22
23          COMES NOW, Plaintiff Carol Wingfield (“Plaintiff”), by and through her attorneys,
24   Jenny L. Foley, Ph.D., Esq. and Marta D. Kurshumova, Esq. of HKM Employment Attorneys
25   LLP, and hereby submits her Motion for Extension of Time Within Which to Serve Summons
26   and Complaint.
27          On May 10, 2019, Plaintiff filed a Complaint with the United States District Court for
28
                                             Page 1 of 3
 1   the District of Nevada. Plaintiff did not serve the Summons and Complaint to Defendants due
 2   to on-going negotiations. On August 14, 2019, this Court issued a Notice of Intent to Dismiss
 3   Plaintiff’s Complaint pursuant to FRCP 4(m) unless Proof of Service is filed on September 13,
 4   2019. On September 11, 2019, this Court granted Plaintiff’s First Motion for Extension of Time
 5   Within Which to Serve Summons and Complaint and extended the deadline for service until
 6   October 14, 2019.
 7          This request is sought in good faith and not for the purpose of delay. The Parties are
 8   still currently working on the language of the settlement agreement and wish to avoid the
 9   potentially unnecessary time and expense of service of the Summons and Complaint,
10   Defendants’ responses to the Complaint, the Parties completion of the FRCP 26(f) Conference,
11   and the Parties exchanging initial disclosures. As such, Plaintiff respectfully requests this
12   Court’s approval of a thirty (30)-day extension for Plaintiff to serve the Complaint and
13   Summons to Defendants, which would permit the Parties to exhaust early settlement
14   discussions before incurring further litigation costs.
15          Dated this 15th Day of October, 2019.
16                                                  HKM EMPLOYMENT ATTORNEYS, LLP
17                                                  /s/ Jenny Foley_________
                                                    JENNY L. FOLEY, Ph.D., Esq.
18                                                  Nevada Bar No. 9017
19                                                  MARTA D. KURSHUMOVA, Esq.
                                                    Nevada Bar No. 14728
20                                                  1785 East Sahara, Suite 300
                                                    Las Vegas, Nevada 89104
21                                                  Tel: (702) 577-3029
                                                    Fax: (702) 625-3893
22
                                                    E-mail: jfoley@hkm.com
23                                                  E-mail: mkurshumova@hkm.com
                                                    Attorneys for Plaintiff
24
25
26    IT IS SO ORDERED.

27    DATE: October 16, 2019
                                                              Nancy J. Koppe
28                                                            U.S. Magistrate Judge
                                                Page 2 of 3
